Dismissed and Memorandum Opinion filed October 17, 2013




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00864-CR

                        RICHARD GOOSBY, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1315052

                 MEMORANDUM                      OPINION


      On August 14, 2012, we dismissed appellant’s attempted appeal in this case
for lack of jurisdiction. Goosby v. State, 14-12-00570-CR, 2012 WL 3308742
(Tex. App.—Houston [14th Dist.] Aug. 14, 2012, no pet.) (not designated for
publication). Appellant has filed another notice of appeal in this trial court cause
number from the trial court’s failure to grant him permission to appeal.
      Only the Texas Court of Criminal Appeals has jurisdiction over matters
related to post-conviction relief from a final felony conviction. See Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. 1991); see also Tex. Code Crim.
Proc. Ann. art. 11.07; Board of Pardons & Paroles ex rel. Keene v. Court of
Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding
that article11.07 provides the exclusive means to challenge a final felony
conviction).

      Accordingly, we dismiss the appeal for want of jurisdiction.



                                     PER CURIAM



Panel consists of Justices Christopher, Donovan, and Brown.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                         2